Case: 14-30256      Document: 00512914580         Page: 1    Date Filed: 01/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30256
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 26, 2015
BRANDON SCOTT LAVERGNE,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

STEVEN BAJAT; CITY POLICE OF LAFAYETTE, also known as Police
Department of Lafayette,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-2146


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Brandon Scott Lavergne, Louisiana prisoner # 424229, pleaded guilty to
two counts of first degree murder for the murders of Michaela Shunick and
Lisa Pate. Thereafter, Lavergne filed a civil rights complaint against Sergeant
Steven Bajat and the Lafayette City Police Department. The district court
dismissed Lavergne’s complaint as barred by Heck v. Humphrey, 512 U.S. 477



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30256    Document: 00512914580      Page: 2   Date Filed: 01/26/2015


                                 No. 14-30256

(1994), and alternatively, dismissed Lavergne’s claims against the Lafayette
City Police Department for failure to state a claim because the Police
Department is not an entity capable of being sued under 42 U.S.C. § 1983. The
district court also dismissed Lavergne’s state law claims without prejudice.
      This court reviews the dismissal of a complaint for failure to state a claim
under 28 U.S.C. § 1915(e)(2)(B) de novo, applying the same standard that is
used to review a dismissal under Federal Rule of Civil Procedure 12(b)(6).
Black v. Warren, 134 F.3d 732, 733–34 (5th Cir. 1998) (per curiam).
      On appeal, Lavergne contends that his claims are not barred by Heck
because his complaint does not call into question his guilty plea convictions to
the murders of Shunick and Pate, as the evidence and events underlying his
complaint were not used to form the basis of his guilty plea convictions for the
murders. We disagree. Lavergne’s claims arise out of the Shunick and Pate
murder prosecutions and guilty plea convictions, and they reflect Lavergne’s
view that the prosecutions and his resulting guilty pleas were tainted. If the
district court were to grant Lavergne relief as to any of these claims, it would
implicitly call into question the validity of his convictions. See Heck, 512 U.S.
at 487; Penley v. Collin Cnty., Tex., 446 F.3d 572, 573 (5th Cir. 2006) (per
curiam); see also Lavergne v. Sanford, 570 F. App’x 385 (5th Cir. 2014) (per
curiam). In this same vein, the district court did not abuse its discretion in
denying his motion to appoint counsel or his motions to amend his complaint
because the amendments were futile.         See Heck, 512 U.S. at 487; Leal v.
McHugh, 731 F.3d 405, 417 (5th Cir. 2013); Clarke v. Stalder, 154 F.3d 186,
189–90 (5th Cir. 1998) (en banc); Ulmer v. Chancellor, 691 F.2d 209, 212–13
(5th Cir. 1982). To the extent Lavergne raises new claims on appeal, we do not
address them. See Williams v. Ballard, 466 F.3d 330, 335 (5th Cir. 2006) (per
curiam).



                                        2
    Case: 14-30256   Document: 00512914580   Page: 3   Date Filed: 01/26/2015


                              No. 14-30256

     Lavergne’s motion to appoint counsel is DENIED, and the judgment of
the district court is AFFIRMED.




                                    3